 

Exhibit 10.1

 

EXCHANGE AND SUPPORT AGREEMENT

 

by and among

 

YATRA ONLINE, INC.

 

and

 

THE HOLDERS OF SHARES OF CLASS F COMMON STOCK OF

TERRAPIN 3 ACQUISITION CORPORATION

 

Dated December 16, 2016

 



 

 

 

TABLE OF CONTENTS

 



    Page       Article I DEFINITIONS 1 Section 1.1 Defined Terms 1 Section 1.2
Terms Generally 3       Article II EXCHANGE RIGHT 4 Section 2.1 Exchange Right 4
Section 2.2 Exchange Right Procedures 4 Section 2.3 Effect on Class F Common
Stock Surrendered 5 Section 2.4 [RESERVED] 6 Section 2.5 Take-Overs, Mergers and
Registrations 6       Article III EXCHANGE RATIO 6 Section 3.1 Exchange Ratio;
Adjustment of Exchange Ratio 6       Article IV SUPPORT 6 Section 4.1 Taxes 6
Section 4.2 No Effect on Agreement 6 Section 4.3 Continuing Agreement 7 Section
4.4 Reservation of Shares 7 Section 4.5 Dilutive Actions; Dividends; Issuances;
Shareholder Rights; Fundamental Transactions 7 Section 4.6 Government Authority
Approval 8       Article V REPRESENTATIONS AND WARRANTIES 9 Section 5.1
Representations and Warranties of Parent 9 Section 5.2 Representations and
Warranties of the Exchanging Shareholders 10       Article VI SECURITIES LAW
MATTERS 10 Section 6.1 Securities Law Transfer Restrictions 10 Section 6.2
Register of Members and Notation 10 Section 6.3 Supplemental Listing 11      
Article VII MISCELLANEOUS 11 Section 7.1 Termination 11 Section 7.2 Parent’s
Waivers 11 Section 7.3 Election of Remedies 12 Section 7.4 Effect of Delay or
Omission to Pursue Remedy 12 Section 7.5 Amendment 12 Section 7.6 Notices 12
Section 7.7 Successors and Assigns: Joinder Agreement 13 Section 7.8 Specific
Performance: Remedies 14 Section 7.9 Governing Law 14 Section 7.10 Submission To
Jurisdiction 14 Section 7.11 Waiver Of Jury Trial 14

 



i

 

 

Section 7.12 Entire Agreement 14 Section 7.13 Severability 14 Section 7.14
Counterparts 15

 



ii

 

 

EXCHANGE AND SUPPORT AGREEMENT

 

Exchange and Support Agreement, dated December 16, 2016 (this “Agreement”), by
and among, Yatra Online, Inc., a Cayman Islands exempted company limited by
shares (“Parent”), Yatra USA Corp. (f/k/a Terrapin Acquisition 3 Corporation), a
Delaware corporation (the “Company”), and the holders of Class F Common Stock of
the Company signatories hereto and their Permitted Transferees (as defined
herein) (each an “Exchanging Shareholder” and, collectively, the “Exchanging
Shareholders”).

 

RECITALS

 

This Agreement is entered into in connection with the consummation of the
transactions contemplated by the Amended and Restated Business Combination
Agreement by and among Parent and the Company, dated as of September 28, 2016
(such transactions being the “Business Combination”).

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained and other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

Article I

DEFINITIONS

 

Section 1.1           Defined Terms. All capitalized terms used but not
otherwise defined in this Agreement shall have the meaning ascribed to such
terms in Memorandum and Articles. For the purposes of this Agreement the
following capitalized terms have the following meanings:

 

“Agreement” has the meaning specified in the introduction.

 

“Business Day” means any day during a calendar year which is not a Saturday,
Sunday or a day on which commercial banks in New York, New York are required by
Law or permitted to be closed.

 

“Business Combination” has the meaning specified in the Recitals.

 

“Certificate of Incorporation” means the Second Amended and Restated Certificate
of Incorporation of the Company.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.0001, of the
Company and any equity securities issued or issuable in exchange for, or with
respect to, such shares of Class A Common Stock (i) by way of a dividend, split
or combination of equity interest or (ii) in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization.

 



 

 

 

“Class F Common Stock” means the Class F Common Stock, par value $0.0001, of the
Company and any equity securities issued or issuable in exchange for, or with
respect to, such shares of Class A Common Stock (i) by way of a dividend, split
or combination of equity interest or (ii) in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization.

 

“Company” has the meaning specified in the introduction.

 

“Designated Recipient(s)” means the Exchanging Shareholder or any other person
the Exchanging Shareholder designates as a recipient in the Exchange Notice, as
applicable.

 

“Exchange Amount” has the meaning specified in Section 2.2(a).

 

“Exchange Date” means a date specified in any Exchange Notice as the “Exchange
Date,” which must not be less than five (5) nor greater than forty five (45)
calendar days after the date upon which the Exchange Notice is received by the
Company.

 

“Exchange Notice” has the meaning specified in Section 2.2(a).

 

“Exchange Ratio” has the meaning specified in Section 3.1.

 

“Exchange Right” has the meaning specified in Section 2.1.

 

“Exchanging Shareholder” has the meaning specified in the introduction.

 

“Fundamental Transaction” has the meaning specified in Section 4.5(c).

 

“Governmental Authority” has the meaning specified in Section 4.6.

 

“Joinder Agreement” means a joinder agreement, pursuant to which a Permitted
Transferee will thereupon become a party to, and be bound by and obligated to
comply with the terms and provisions of, this Agreement as an Exchanging
Shareholder.

 

“Memorandum and Articles” means the Sixth Amended and Restated Memorandum and
Articles of Association of Parent, dated December 16, 2016, as amended from time
to time in accordance with its terms.

 

“Obligation” means the obligation to deliver the Reciprocal Ordinary Shares upon
exercise of the exchange rights pursuant to Article II hereof.

 

“Ordinary Shares” means the Ordinary Shares of Parent, par value $0.0001 per
share, and any equity securities issued or issuable in exchange for, or with
respect to, such Ordinary Shares (i) by way of a dividend, split or combination
of equity interest or (ii) in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization.

 

“Parent” has the meaning specified in the introduction.

 

“Permitted Transferee” has the meaning specified in Section 7.7.

 



 2 

 

 

“Powers” has the meaning specified in Section 2.2(a).

 

“Proposed Consummation Date” has the meaning specified in Section 4.5(d).

 

“Reciprocal Ordinary Shares” means Ordinary Shares equal to the product of (A)
the Exchange Amount as set forth in the Exchange Notice and Share Notice,
multiplied by (B) the Exchange Ratio, as adjusted herein.

 

“Registration Statement” means a registration statement filed by the Parent with
the Securities and Exchange Commission in compliance with the Securities Act,
all as the same shall be in effect at the time, and the rules and regulations
promulgated thereunder for a public offering and sale of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Notice” has the meaning specified in Section 2.2(b).

 

“Transfer” of securities shall be construed broadly and shall include any direct
or indirect issuance (other than an issuance of securities by the Company),
sale, assignment, transfer, participation, gift, bequest, distribution, or other
disposition thereof, or any pledge or hypothecation thereof, placement of a lien
thereon or grant of a security interest therein or other encumbrance thereon, in
each case whether voluntary or involuntary or by operation of law or otherwise.
Notwithstanding anything to the contrary contained herein, Transfer shall not
include the sale or transfer of Reciprocal Ordinary Shares to an Exchanging
Shareholder in connection with the exchange of its shares of Class F Common
Stock.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company, or such other
financial institution as may from time to time be designated by Parent to act as
its transfer agent for Ordinary Shares.

 

Section 1.2           Terms Generally. In this Agreement, unless otherwise
specified or where the context otherwise requires:

 

(a)          the headings of particular provisions of this Agreement are
inserted for convenience only and will not be construed as a part of this
Agreement or serve as a limitation or expansion on the scope of any term or
provision of this Agreement;

 

(b)          words importing any gender shall include other genders;

 

(c)          words importing the singular only shall include the plural and vice
versa;

 

(d)          the words “include,” “includes” or “including” shall be deemed to
be followed by the words “without limitation”;

 

(e)          the words “this Agreement,” “hereof,” “herein,” “hereby,”
“hereunder” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement unless expressly so limited;

 



 3 

 

 

(f)          references to “Articles,” “Exhibits,” “Sections” or “Schedules”
shall be to Articles, Exhibits, Sections or Schedules of or to this Agreement
unless otherwise indicated;

 

(g)          references to any Person include the successors and permitted
assigns of such Person;

 

(h)          the use of the words “or,” “either” and “any” shall not be
exclusive;

 

(i)          references to “$” or “dollars” means the lawful currency of the
United States of America;

 

(j)          references to any agreement, contract or schedule, unless otherwise
stated, are to such agreement, contract or schedule as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;
and

 

(k)          the parties hereto have participated collectively in the
negotiation and drafting of this Agreement; accordingly, in the event an
ambiguity or question of intent or interpretation arises, it is the intention of
the parties that this Agreement shall be construed as if drafted collectively by
the parties hereto, and that no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.

 

Article II

EXCHANGE RIGHT

 

Section 2.1           Exchange Right. Commencing on November 13, 2017, each
Exchanging Shareholder shall have the right (an “Exchange Right”) at any time
and from time to time, upon the terms and subject to the conditions hereof, to
surrender any or all of the shares of Class F Common Stock held by such
Exchanging Shareholder to the Company in exchange for Reciprocal Ordinary
Shares, as provided in and subject to the adjustments set forth in this
Agreement.

 

Section 2.2           Exchange Right Procedures. Any Exchanging Shareholder that
elects to exercise the exchange right set forth in Section 2.1 shall tender to
the Company the applicable number of shares of Class F Common Stock to the
Company in exchange for Reciprocal Ordinary Shares in accordance with the
following procedures:

 

(a)          The Exchanging Shareholder shall deliver to the Company: (i) a
notice, with a simultaneous copy to Parent, substantially in the form attached
hereto as Exhibit A (an “Exchange Notice”) specifying among other things (A) the
number of shares of Class F Common Stock that such Exchanging Shareholder wishes
to exchange, which shall not be less than 10,000 shares of Class F Common Stock
(the “Exchange Amount”), (B) the proposed Exchange Date, and (C) the Designated
Recipient(s); and (ii) powers of transfer for the shares of Class F Common Stock
guaranteed in a reasonable form to be designated by the Transfer Agent
(“Powers”);

 



 4 

 

 

(b)          As promptly as practicable and no later than one (1) Business Day
following the receipt of an Exchange Notice from an Exchanging Shareholder, the
Company shall deliver to Parent a notice substantially in the form attached
hereto as Exhibit B (a “Share Notice”) specifying the Exchange Amount and the
number of Reciprocal Ordinary Shares to be issued to the Exchanging Shareholder
in connection with such exchange, together with a copy of the relevant Exchange
Notice and Powers;

 

(c)          As promptly as practicable and no later than five (5) Business Day
after the delivery by the Company of a Share Notice to Parent, Parent shall
instruct the Transfer Agent to:

 

(i)          issue to the Exchanging Shareholder or the Designated Recipient(s)
as applicable, on the Exchange Date, the number of Reciprocal Ordinary Shares
specified in the Share Notice, by registering such Reciprocal Ordinary Shares in
the Parent’s register of members in the name of the Exchanging Shareholder or
the Designated Recipient(s) as applicable; and

 

(ii)         upon receipt by Parent of the relevant required documents, register
such issuance of Reciprocal Ordinary Shares as an issuance by Parent in exchange
for (A) a number of shares of Class A Common Stock issued to Parent pursuant to
Section 2.2 (d) below, and (B) in exchange for the redemption of the number of
shares of Class F Common Stock tendered for exchange by the Exchanging
Shareholder.

 

(d)          Upon issuance by Parent of the Reciprocal Ordinary Shares and
registration in the Parent’s register of members in the name of the Exchanging
Shareholder or the Designated Recipient(s), as applicable, the Company shall
issue to Parent a number of shares of Class A Common Stock equal to the product
of (A) the Exchange Amount as set forth in the Exchange Notice and Share Notice,
multiplied by (B) the Exchange Ratio, and shall cancel a number of shares of
Class F Common Stock held by the Exchanging Shareholder equal to the Exchange
Amount.

 

(e)          The Company shall be entitled to deduct and withhold from the
Reciprocal Ordinary Shares due to any Exchanging Shareholder pursuant to this
Agreement any number of shares the Company is required to deduct and withhold
with respect to the making of such exchange under the Code or any other
provision of federal, state, local or foreign tax law. To the extent that shares
are withheld from the Reciprocal Ordinary Shares due to such Exchanging
Shareholder by the Company, such withheld shares shall be treated for all
purposes of this Agreement as having been delivered to the Exchanging
Shareholder to whom such shares would otherwise have been delivered to.

 

Section 2.3           Effect on Class F Common Stock Surrendered. Upon issuance
and registration by Parent of the Reciprocal Ordinary Shares pursuant to Section
2.2(c) above, on the relevant Exchange Date in connection with an exchange
contemplated by an Exchange Notice which has not been revoked, the Exchanging
Shareholder shall cease to be a holder of the portion of such shares of Class F
Common Stock being surrendered for exchange and shall have no further rights
whatsoever with respect to such securities. Following receipt by the Designated
Recipient(s) of the Reciprocal Ordinary Shares, and provided there has been no
revocation of the applicable Exchange Notice by the Exchanging Shareholder in
advance of such receipt, the surrendered shares of Class F Common Stock shall be
deemed cancelled by the Company.

 



 5 

 

 

Section 2.4           [RESERVED].

 

Section 2.5           Take-Overs, Mergers and Registrations. Parent and the
Company shall expeditiously and in good faith provide holders of shares of Class
F Common Stock with sufficient notice so that such holders may participate by
exercising their rights under Section 2.2(a) in any take-over bid, merger,
consolidation, share exchange offer, third party or issuer tender offer,
arrangement or similar transaction or Registration Statement involving the
Ordinary Shares and, to facilitate participation in any such transaction or
Registration Statement, to adopt reasonable modifications (following good faith
consultation with the Exchanging Shareholders) to the exchange procedures set
forth in this Agreement so that any exercise required in respect thereof shall
be effective only upon, and shall be conditional upon, the closing of such
transaction or effectiveness of such Registration Statement.

 

Article III

EXCHANGE RATIO

 

Section 3.1           Exchange Ratio; Adjustment of Exchange Ratio. Except as
otherwise adjusted as provided for in Section 4.5, the ratio which each share of
Class F Common Stock is exchangeable for a Ordinary Share shall be one (1) to
one (1) (the “Exchange Ratio”).

 

Article IV

SUPPORT

 

Section 4.1           Taxes. Any and all share issuances or contributions
hereunder shall be made free and clear of any and all present or future liens,
encumbrances, transfer taxes and all liabilities with respect thereto. Each
party shall pay any and all transfer taxes that he, she or it is required to pay
under applicable law.

 

Section 4.2           No Effect on Agreement. Except as provided in this
Agreement or otherwise agreed to by the parties hereto in writing, the
obligations of Parent under this Agreement shall not be altered, limited,
impaired or otherwise affected by:

 

(a)          any modification or amendment, in whole or in part, of the terms of
the shares of Class F Common Stock or any other instrument or agreement
evidencing or relating to any of the foregoing, except to the extent adopted in
accordance with the Certificate of Incorporation;

 

(b)          any change, whether direct or indirect, in Parent’s relationship to
the Company, including any such change by reason of any merger or consideration
or any sale, transfer, issuance, spin-off, distribution or other disposition of
any stock, equity interest or other security of Parent or any other entity;

 

(c)          the failure by an Exchanging Shareholder to bring an action against
the Company, Parent or any other party liable on the Obligation as a condition
precedent to the exercise of its rights under this Agreement;

 



 6 

 

 

(d)          any proceeding, voluntary or involuntary, involving bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of Parent
or the Company or any defense which Parent or the Company may have by reason of
the order, decree or decision of any court or administrative body resulting from
any such proceeding; and

 

(e)          any other act or omission that may or might otherwise operate as a
discharge of Parent as a matter of law or equity, other than the performance of
the Obligation and this Agreement.

 

Section 4.3           Continuing Agreement. This Agreement shall be construed as
a continuing, absolute and unconditional, subject to the compliance by the
parties with the requirements and procedures set forth herein, agreement to
issue Reciprocal Ordinary Shares (or other property as provided herein) and a
guarantee of performance of the Obligation and shall not be conditioned or
contingent upon the pursuit by Exchanging Shareholders at any time of any right
or remedy against Parent or the Company. This Agreement shall remain in full
force and effect until it is terminated in accordance with Section 7.1.

 

Section 4.4           Reservation of Shares. The Company shall take note that,
at all times while shares of Class F Common Stock are outstanding or are
issuable (whether such obligation is absolute or contingent) pursuant to this
Agreement and/or the Memorandum and Articles, reserve and keep available, from
its authorized and unissued share capital, sufficient Ordinary Shares solely for
issuance and delivery as and when required under this Agreement and/or such
other agreements.

 

Section 4.5           Dilutive Actions; Dividends; Issuances; Shareholder
Rights; Fundamental Transactions.

 

(a)          If there is: (1) any division or subdivision (by split,
distribution, reclassification, recapitalization, reorganization or otherwise)
or combination or consolidation (by reverse split, reclassification,
recapitalization, reorganization or otherwise) of the shares of Class F Common
Stock, Parent shall cause it to be accompanied by an identical proportionate
division, subdivision, consolidation or combination of the Ordinary Shares; or
(2) any division or subdivision (by split, distribution, reclassification,
recapitalization, reorganization or otherwise) or combination or consolidation
(by reverse split, reclassification, recapitalization, reorganization or
otherwise) of the Ordinary Shares, Parent and the Company shall cause it to be
accompanied by an identical proportionate division, subdivision, consolidation
or combination of the shares of Class F Common Stock.

 

(b)          In the event that Parent shall cause a dividend or other
distribution to be made on the Ordinary Shares (whether in the form of cash,
securities, properties or other assets), Parent shall take all necessary actions
(including making contributions of cash, securities, property or other assets)
so as to allow the Company to declare and pay, and the Company shall declare and
pay (and Parent shall cause the Company to declare and pay) a dividend or
distribution on each share of Class F Common Stock which shall be identical to
the dividend or distribution paid on each Ordinary Share, at the same time as
such dividend or distribution shall be paid on the Ordinary Shares.

 



 7 

 

 

(c)          In the event of any merger, acquisition, reorganization,
consolidation, or liquidation of Parent involving a payment or distribution of
cash, securities or other assets to the holders of Ordinary Shares or any
reclassification or other similar transaction as a result of which the Ordinary
Shares are converted into, among other things, another security and the shares
of Class F Common Stock shall remain outstanding (a “Fundamental Transaction”),
then the exchange provisions of this Agreement shall thereafter permit the
exchange of shares of Class F Common Stock for the amount of such cash,
securities or other assets which an Exchanging Shareholder would have received
had he, she or it made an exchange for Ordinary Shares immediately prior to such
Fundamental Transaction, regardless of whether such exchange would actually have
been permitted at such time and taking into account any adjustment as a result
of any division or subdivision (by any split, distribution or dividend,
reclassification, reorganization, recapitalization or otherwise) or combination
or consolidation (by reverse split, reclassification, recapitalization or
otherwise) of such security, securities or other property that occurs after the
effective time of such merger, acquisition, consolidation, reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Ordinary Shares are converted or changed
into another security, securities or other property, this Agreement shall
continue to be applicable, mutatis mutandis, with respect to such security,
securities or other property.

 

(d)          Parent shall provide all Exchanging Shareholders with notice of any
transaction referred to in clause (a) and (c) of this Section 4.5 promptly after
the Company provides notice of any such proposed transaction, or otherwise
proposes such transaction, to its shareholders but in no event later than (i)
ten (10) Business Days prior to record date of such transaction, if applicable,
or (ii) twenty (20) Business Days prior to the applicable effective date or
expiration date of such transaction, or (iii) in any such case, such earlier
time as notice thereof shall be required to be given pursuant to Rule 10b-17
under the Exchange Act. Such notice shall specify all material terms of such
transaction, the record date (if applicable), the proposed date of consummation
of such transaction (the “Proposed Consummation Date”) and the effect of such
transaction on the Exchange Ratio.

 

(e)          All holders of shares of Class F Common Stock shall receive all
notices, proxies, reports and other documents delivered to holders of Ordinary
Shares as if such holders of shares of Class F Common Stock were holders of
Ordinary Shares. All holders of shares of Class F Common Stock shall be entitled
to attend all meetings, whether annual or extraordinary, of the shareholders of
Parent as if such holders of Class F Common Stock were holders of Ordinary
Shares and receive such prior notice of such meetings at substantially the same
time as holders of Ordinary Shares.

 

Section 4.6           Government Authority Approval. Parent and the Exchanging
Shareholders shall cooperate with one another in (a) determining whether any
action in respect of (including any filing with), or consent, approval,
registration or qualification (other than registration under the Securities Act)
or waiver by, any governmental authority under any United States federal or
state law (a “Governmental Authority”) is required in connection with the
issuance of Reciprocal Ordinary Shares upon an exchange pursuant to Article II
hereof, (b) using their respective commercially reasonable efforts to take any
such actions (including making any filing or furnishing any information required
in connection therewith) in order to obtain any such consent, approval,
registration, qualification or waiver required in connection with an exchange to
be effected in accordance with Article II hereof on a timely basis and (c)
keeping the other party promptly informed in all material respects with respect
to any communication given or received in connection with any such action,
consent, approval or waiver, including using reasonable efforts to provide to
each other in advance any analyses, appearances, presentations, memoranda,
briefs, arguments, opinions and proposals made or submitted by or on behalf of
any party; provided, that any and all fees, costs and expenses required to be
incurred by either Parent or the Exchanging Shareholders in connection with
obtaining any such consent, approval, registration or qualification or waiver
by, any Governmental Authority shall be paid by the Exchanging Shareholders.

 



 8 

 

 

Article V

REPRESENTATIONS AND WARRANTIES

 

Section 5.1           Representations and Warranties of Parent. Parent
represents and warrants as of the date hereof and as of the date of each
exchange effected in accordance with Article II hereof that (i) it is an
exempted company limited by shares and is existing in good standing under the
laws of the Cayman Islands, (ii) it has all requisite power and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby and to issue the Reciprocal Ordinary Shares in accordance
with the terms hereof, (iii) the execution and delivery of this Agreement by
Parent and the consummation by it of the transactions contemplated hereby
(including, without limitation, the issuance of the Reciprocal Ordinary Shares)
have been duly authorized by all necessary action on the part of Parent,
including but not limited to all actions necessary to ensure that the issuance
of Reciprocal Ordinary Shares pursuant to the transactions contemplated hereby,
to the fullest extent of the Parent’s Board of Directors’ power and authority
and to the extent permitted by law, shall not be subject to any “moratorium,”
“control share acquisition,” “business combination,” “fair price” or other form
of anti-takeover laws and regulations” of any jurisdiction that may purport to
be applicable to this Agreement or the transactions contemplated hereby, (iv)
this Agreement constitutes a legal, valid and binding obligation of Parent
enforceable against Parent in accordance with its terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, the execution, delivery and performance of this Agreement by
Parent and the consummation by Parent of the transactions contemplated hereby
(including the issuance of the Reciprocal Ordinary Shares) will not result in a
violation of the Memorandum and Articles; (v) upon each issuance to a Designated
Recipient as contemplated by this Agreement, and registration in the Parent’s
register of members, the Reciprocal Ordinary Shares so issued will be duly
authorized and validly issued, fully paid and non-assessable and will be free of
restrictions on transfer other than those existing by operation of applicable
securities laws and will be free from all liens and charges imposed by Parent in
respect of the issue thereof; and (vi) to the extent Ordinary Shares are listed
on a national securities exchange, all Ordinary Shares shall, at all times that
shares of Class F Common Stock are exchangeable, be duly approved for listing
subject to official notice of issuance on each securities exchange, if any, on
which the Ordinary Shares is then listed.

 



 9 

 

 

Section 5.2           Representations and Warranties of the Exchanging
Shareholders. Each Exchanging Shareholder, severally and not jointly, represents
and warrants that as of the date hereof and as of the date of each Exchange (i)
if it is not a natural person, that it is duly incorporated or formed and, the
extent such concept exists in its jurisdiction of organization, is in good
standing under the laws of such jurisdiction, (ii) it has all requisite legal
capacity and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, (iii) if it is not a natural
person, the execution and delivery of this Agreement by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate or
other entity action on the part of such Exchanging Shareholder, (iv) this
Agreement constitutes a legal, valid and binding obligation of such Exchanging
Shareholder enforceable against it in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, (v) the execution, delivery and performance of this Agreement
by such Exchanging Shareholder and the consummation by such Exchanging
Shareholder of the transactions contemplated hereby will not, if it is not a
natural person, result in a violation of the certificate of incorporation and
bylaws or other organizational constituent documents of such Exchanging
Shareholder or, and (vi) that any Designated Recipient shall have all necessary
legal authority under applicable laws to hold the Reciprocal Ordinary Shares.

 

Article VI

SECURITIES LAW MATTERS

 

Section 6.1           Securities Law Transfer Restrictions. Each Exchanging
Shareholder agrees that it shall not offer, sell or otherwise Transfer any
Ordinary Shares issued pursuant to this Agreement other than (a) to the Parent
or the Company, (b) in compliance with the Securities Act or applicable laws of
any State or other jurisdiction governing the offer and sale of securities or
(c) in a transaction that does not require registration under the Securities Act
or the laws of any applicable State or other jurisdiction governing the offer
and sale of securities, but only if the Exchanging Shareholder has furnished to
Parent, with a copy to the Company, a customary opinion of counsel, reasonably
satisfactory to Parent and the Company, prior to such sale or Transfer to the
extent reasonably requested by the Company. Each Exchanging Shareholder consents
to the Parent and Company making a notation on its records and giving
instructions to any registrar and transfer agent not to record any Transfer of
securities of Parent and the Company held by such Exchanging Shareholder without
first being notified by the Company that it is reasonably satisfied that such
Transfer is exempt from, or not subject to, the registration requirements of the
Securities Act. The Company shall promptly notify the Transfer Agent upon
reasonably determining that a proposed Transfer is exempt from, or not subject
to, the registration requirements of the Securities Act.

 

Section 6.2           Register of Members and Notation

 

(a)          Ordinary Shares. Each of the Parent, the Company and the Exchanging
Shareholders acknowledge and agree that all Reciprocal Ordinary Shares issued
pursuant to this Agreement shall be issued and registered in the Parents
register of members. In connection with the issuance of Reciprocal Ordinary
Shares, the Parent, the Company and the Exchanging Shareholders acknowledge the
following notation (or a similar notation) may be placed in the Parent’s
register of members:

 



 10 

 

 

“THE RECIPROCAL ORDINARY SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM PURSUANT TO APPLICABLE LAW. ANY OFFER, SALE, ASSIGNMENT,
TRANSFER OR OTHER DISPOSITION OF THIS SECURITY IN A TRANSACTION THAT IS NOT
REGISTERED UNDER THE SECURITIES ACT IS SUBJECT TO THE COMPANY’S RIGHT TO REQUIRE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO THE COMPANY.”

 

If such notation has been placed in the Parent’s register of members, the Parent
shall, at the request of an Exchanging Shareholder, remove or caused to be
removed from such register the notation described in this Section 6.1(a), if it
is reasonably satisfied (based upon opinion of counsel addressed to Parent
reasonably satisfactory to Parent and the Company, or in the case of an
Exchanging Shareholder proposing to transfer such securities, pursuant to Rule
144(b)(1) of the Securities Act, a customary certificate addressed to Parent
confirming compliance with such exemptions, reasonably satisfactory to Parent
and the Company) that such notation is no longer required under applicable
requirements of the Securities Act.

 

(b)          Book Entry Transfer. The Parent shall register all issuances and
transfers of Reciprocal Ordinary Shares made in accordance with the terms of
this Agreement, in its register of members.

 

Section 6.3           Supplemental Listing. If any shares of the Ordinary Shares
are listed on any national stock exchange, Parent shall take all such actions as
may be necessary to ensure that the shares of Reciprocal Ordinary Shares
issuable hereunder shall be duly approved for listing subject to official notice
of issuance on each securities exchange, if any, on which the Ordinary Shares is
then listed. Parent shall take all such actions as may be necessary to ensure
that all such Reciprocal Ordinary Shares may be so issued without violation of
any requirements of any domestic stock exchange upon which Ordinary Shares may
be listed (except for official notice of issuance which shall be immediately
delivered by the Parent upon each such issuance).

 

Article VII

MISCELLANEOUS

 

Section 7.1           Termination. This Agreement shall terminate upon the
earlier of (i) the date that no shares of Class F Common Stock remain
outstanding (whether such obligation is absolute or contingent), (ii) the mutual
written consent of Parent, the Company and each of the Exchanging Shareholders
or (iii) the date that is five (5) years after the date of this Agreement;
provided, however, that Article V, Article VI and this Article VII shall survive
such termination.

 

Section 7.2           Parent’s Waivers. Subject to the compliance by the parties
with the requirements and procedures set forth herein, (i) Parent waives any and
all notice of the creation, renewal, extension or accrual of the Obligation and
notice of or proof of reliance by the Exchanging Shareholders upon this
Agreement or acceptance of this Agreement, and (ii) the Obligation shall
conclusively be deemed to have been created, contracted, incurred, renewed,
extended, amended or waived in reliance upon this Agreement, and all dealings
between Parent and the Exchanging Shareholders shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Agreement.
Subject to the compliance by the parties with the requirements and procedures
set forth herein, Parent waives presentment, demand, notice, and protest of all
instruments included in or evidencing the Obligation and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of any such instrument or this Agreement.

 



 11 

 

 

Section 7.3           Election of Remedies. Each and every right, power and
remedy herein given to the Exchanging Shareholders, or otherwise existing, shall
be cumulative and not exclusive, and be in addition to all other rights, powers
and remedies now or hereafter granted or otherwise existing. Each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised, from time to time and as often and in such order as may be
deemed expedient by any of the Exchanging Shareholders.

 

Section 7.4           Effect of Delay or Omission to Pursue Remedy. No single or
partial waiver by a party of any right, power or remedy, or delay or omission by
any party in the exercise of any right, power or remedy which they may have
shall impair any such right, power or remedy or operate as a waiver thereof or
of any other right, power or remedy then or thereafter existing. Any waiver
given by any party of any right, power or remedy in any one instance shall only
be effective in that specific instance, and only by the party expressly giving
such waiver, and only for the purpose for which given, and will not be construed
as a waiver of any right, power or remedy on any future occasion. No waiver of
any term, covenant or provision of this Agreement, or consent given hereunder,
shall be effective unless given in writing by the party to be bound thereby.

 

Section 7.5           Amendment. This Agreement may not be modified, amended,
terminated or revoked, in whole or in part, except by an agreement in writing
signed each of by the Company, Parent and each of the Exchanging Shareholders.

 

Section 7.6           Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been
sufficiently given to any party hereto if personally delivered or if sent by
telecopy or other electronic means, receipt confirmed, or by registered or
certified mail, return receipt requested, or by recognized courier service,
postage or other charges prepaid addressed as follows:

 

(a)If to the Company:

 

Yatra USA Corp.

3225 McLeod Drive, #100

Las Vegas, Nevada 89121

Attention: Dhruv Shringi

e-mail: dhruv.shringi@yatra.com

 



 12 

 

 

(b)If to Parent:

 

Yatra Online, Inc.

1101-03, Tower B

11th Floor, Unitech Cyber Park

Sector – 39, Gurgaon – 122 001

Attention: Dhruv Shringi

e-mail: dhruv.shringi@yatra.com

 

with a copy to (but which shall not constitute notice to the Company):

 

Goodwin Proctor LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention: Jocelyn Arel

Facsimile: (617) 321-4344

e-mail: JArel@goodwinprocter.com

 

(c)          If to any Exchanging Shareholder, at the address specified on
Exhibit C hereto or an applicable Joinder Agreement;

 

or to such other address as may be specified from time to time by the parties in
a notice to the other parties given as herein provided. Such notice or
communication will be deemed to have been given as of the date so personally
delivered, telecopied, mailed or sent by courier.

 

Section 7.7           Successors and Assigns: Joinder Agreement. This Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and permitted assigns. Notwithstanding the foregoing,
neither Parent nor the Company shall have the right to assign its rights or
obligations hereunder (whether by operation of law or otherwise) without the
prior written consent of all of the other parties hereto, and any such
assignment without such consent shall be void and have no effect on the rights
of the Exchanging Shareholders hereunder. Any Exchanging Shareholder shall be
entitled to assign any or all of his, her or its rights hereunder in conjunction
with the assignment or transfer of his, her or its Class F Common Stock or the
right to receive Ordinary Shares to a third party (a “Permitted Transferee”).
All Permitted Transferees shall be required as a condition to any such
assignment or transfer, to become a party to this Agreement as an Exchanging
Shareholder by executing a Joinder Agreement and Parent and the Company shall
counter sign and deliver to such Permitted Transferee an executed Joinder
Agreement promptly following receipt of a validly executed Joinder Agreement
from such Permitted Transferee. Notwithstanding anything to the contrary
contained in this Section 7.7, if a holder of shares of Class F Common Stock
shall have entered into a lock-up or similar agreement or an arrangement with
the Company with respect to any such holder’s shares of capital stock of the
Company, then such agreement or arrangement shall also apply to the holder with
respect to it shares of Class F Common Stock mutatis mutandis.

 



 13 

 

 

Section 7.8           Specific Performance: Remedies. Each party acknowledges
and agrees that the other parties would be damaged irreparably and would not
have an adequate remedy at law if any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached.
Accordingly, in addition to any other remedy to which he, she or it may be
entitled at law or in equity, each party will be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of any of the provisions
of this Agreement and to enforce specifically this Agreement and its provisions,
without bond or other security being required. Except as expressly provided
herein, the rights and remedies created by this Agreement are cumulative and in
addition to any other rights and remedies otherwise available at law or in
equity. Except as expressly provided herein, nothing herein will be considered
an election of remedies or a waiver of the right to pursue any other right or
remedy to which such party may be entitled.

 

Section 7.9           Governing Law. This Agreement shall be construed according
to and governed by the laws of the State of New York without regard to
principles of conflict of laws.

 

Section 7.10         Submission To Jurisdiction. In any action or proceeding
among the parties arising out of or relating to this Agreement, each of the
parties (i) irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of any New York federal court sitting in the
Borough of Manhattan of the City of New York; (ii) agrees that it will not
attempt to deny or defeat such jurisdiction by motion or other request for leave
from such court; and (iii) agrees that it will not bring any such action in any
court other than a New York federal court sitting in the Borough of Manhattan of
the City of New York, or, if (and only if) such court finds it lacks
jurisdiction, any New York state court sitting in the Borough of Manhattan of
the City of New York, and appellate courts thereof.

 

Section 7.11         Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON,
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

Section 7.12         Entire Agreement. This Agreement, the Contribution
Agreement and the documents or instruments referred to herein and therein,
including any exhibits and schedules attached hereto and thereto, embody the
entire agreement and understanding of the parties hereto in respect of the
subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein. This Agreement and such other
agreements supersede all prior agreements and the understandings among the
parties with respect to such subject matter.

 

Section 7.13         Severability. If any term or other provision of this
Agreement is held to be invalid, illegal or incapable of being enforced by any
rule of law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions is not affected in any manner
materially adverse to any party. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

 



 14 

 

 

Section 7.14         Counterparts. This Agreement may be executed (including by
facsimile or other electronic transmission) in one or more separate
counterparts, each such counterpart being deemed an original instrument, and all
such counterparts will together constitute the same agreement.

 

[Remainder of this page intentionally left blank.]

 



 15 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered, all as of the date first above written.

 

  YATRA USA CORP.           By: /s/ Sanjay Arora     Name: Sanjay Arora    
Title: President           YATRA ONLINE, INC.           By: /s/ Dhruv Shringi  
  Name: Dhruv Shringi     Title: Authorized Signatory

 

[Signature Page to Exchange and Support Agreement]

 

 

 

 

  TERRAPIN 3 ACQUISITION CORPORATION           By: /s/ Sanjay Arora     Name:
Sanjay Arora     Title:   Chief Executive Officer

 

[Signature Page to Exchange and Support Agreement]

 

 

 

 

  MIHI LLC         By: /s/ Duncan Murdoch     Name:  Duncan Murdoch    
Title:  Vice President         By: /s/ Tobias Bachteler     Name:  Tobias
Bachteler     Title:  Vice President      

 

[Signature Page to Exchange and Support Agreement]

 

 

 

 

  Apple Orange LLC         By: /s/ Nathan Leight     Name:  Nathan Leight    
Title:  Managing Member

 

[Signature Page to Exchange and Support Agreement]

 



 

 

 

  Noyac Path LLC         By: /s/ Stephen Schifrin     Name:  Stephen Schifrin  
  Title:  Manager

 

[Signature Page to Exchange and Support Agreement]

 

 

 

 

  Periscope LLC         By: /s/ Guy Barudin     Name:  Guy Barudin    
Title:  President

 

[Signature Page to Exchange and Support Agreement]

 

 

 

 

  Terrapin Partners Employee      Partnership 3, LLC         By: /s/ Nathan
Leight     Name:  Nathan Leight     Title:  Managing Member

 

[Signature Page to Exchange and Support Agreement]

 

 

 

 

  Terrapin Partners Green Employee   Partnership, LLC         By: /s/ Nathan
Leight     Name:  Nathan Leight     Title:  Managing Member

 

[Signature Page to Exchange and Support Agreement]

 



 

 

 

  Jonathan Kagan         By: /s/ Jonathan Kagan     Name:  Jonathan Kagan    
Title:  

 

[Signature Page to Exchange and Support Agreement]

 



 

 

 

  George Brokaw         By: /s/ George Brokaw     Name:  George Brokaw    
Title:  

 

[Signature Page to Exchange and Support Agreement]

 



 

 

 

  Victor Mendelson         By: /s/ Victor Mendelson     Name:  Victor Mendelson
    Title:  

 

[Signature Page to Exchange and Support Agreement]

 



 

 

 

EXHIBIT A

 

Form of Exchange Notice

 

To:Yatra USA Corp.

3225 McLeod Drive, #100

Las Vegas, Nevada 89121

 

Date: [                ]

 

Ladies and Gentlemen:

 

Pursuant to the Exchange and Support Agreement, dated December 16, 2016, the
undersigned hereby requests Yatra USA Corp. to exchange the number of shares of
Class F Common Stock set forth below for Reciprocal Ordinary Shares and (ii)
deliver such Reciprocal Ordinary Shares to the Designated Recipient set forth
below.

 

DESCRIPTION OF SHARES TENDERED

 

Certificate

Number(s)

Class F Common

Stock Total

Number of

Shares

Represented by

Certificates

Number of

Shares

Exchanged

Certificate

Number(s)

Number of

Shares

Redeemed(1)

                   

 

 



(1)Unless otherwise indicated, it will be assumed that all shares represented by
the certificates described above are being exchanged or redeemed, as applicable.

 

DELIVERY OF RECIPROCAL ORDINARY SHARES

 

Name, address and Taxpayer ID

Number of Designated Recipient

 

Number of Shares of Reciprocal

Ordinary Shares to be Delivered

      __________________________   ________________ __________________________  
________________ __________________________   ________________
__________________________   ________________ __________________________  
________________

 

 



(1)Unless otherwise indicated, it will be assumed in each case that Reciprocal
Ordinary Shares shall be delivered in certificate form to the Designated
Recipient.

 



 A-1 

 

 

Proposed Exchanged Date (minimum 5 and maximum 45 calendar days in advance):

 

 



 

For each Designated Recipient of Reciprocal Ordinary Shares taking delivery by
book-entry transfer made to an account maintained by the depositary with the
book-entry transfer facility, complete the following (only participants in the
book-entry transfer facility may receive Reciprocal Ordinary Shares by
book-entry transfer):

 

Name of Designated

Recipient (must

exactly match name

supplied above

Name of Institution

Receiving Reciprocal

Ordinary Shares

Account

Number

Transaction Code Number                

 

Name and signature of Exchanging   Shareholder: (print name)          
(signature)

 



 A-2 

 

 

EXHIBIT B

Form of Share Notice

 

To:Yatra Online, Inc.

1101-03, Tower B

11th Floor, Unitech Cyber Park

Sector – 39, Gurgaon – 122 001

 

Date: [                        ]

 

Gentlemen:

 

Pursuant to the Exchange and Support Agreement, dated December 16, 2016, on
behalf of the Exchanging Shareholder, the Company hereby directs Parent to issue
[_________] of Reciprocal Ordinary Shares to the Company in exchange for the
number of shares Class F Common Stock set forth in the executed Exchange Notice
attached hereto.

 

  Very Truly Yours,       YATRA USA CORP.         By:       Name:         
Title:  

 



 B-1 

 

 

EXHIBIT C

Exchanging Shareholder Notices

 

Name   Address

 



 C-1 

